Case: 17-40018      Document: 00514120864        Page: 1     Date Filed: 08/17/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit
                                   No. 17-40018                                   FILED
                                 Summary Calendar                           August 17, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

CAMILLE DIANE ARMSTRONG,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-657-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Camille Armstrong appeals her conviction of conspiring to possess with



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-40018    Document: 00514120864     Page: 2   Date Filed: 08/17/2017


                                 No. 17-40018

intent to distribute more than 50 grams of methamphetamine, in violation of
21 U.S.C. § 841(a)(1) and (b)(1)(A) and 21 U.S.C. § 846. She asserts that the
factual basis for her guilty plea was inadequate because the government failed
to meet its obligation to prove that she had knowledge of the quantity of actual
methamphetamine involved in her offense.

      As Armstrong concedes, her argument is foreclosed by United States
v. Betancourt, 586 F.3d 303, 308−09 (5th Cir. 2009), which held that Flores-
Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United States
v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the government is
not required to prove knowledge of drug type and quantity as an element of a
§ 841 drug offense.    Accordingly, the motion for summary disposition is
GRANTED, and the judgment is AFFIRMED.




                                       2